Title: To Thomas Jefferson from William Short, 15 January 1793
From: Short, William
To: Jefferson, Thomas



Dear Sir
Bordeaux Jan. 15. 1793

I address this letter to you in your private character. It is merely to inform you of my being thus far on my way to Madrid. It will probably find you at Monticello. My last from the Hague will have informed you of the causes of my delay there after recieving your despatches for Spain. Nothing induced me to pass through France, but the inevitable desire to see the distressed and unfortunate family of le Rocheguyon. I could not resist their pressing sollicitations, altho’ everybody thought there was real danger in the present situation of France to traverse it. To my great astonishment I have found the people on the roads from Valenciennes here as calm, and as peaceable as ever I saw them. The roads however from total neglect have become almost impassable. No carriage passes without breaking down between Angouleme and this place. This has happened to mine daily, notwithstanding it is of the best and strongest kind of English carriages. This has occasioned a good deal of delay on the road unavoidably—another delay of eight days, which I may call unavoidable also, was at Le Rocheguyon, for I had not morally force enough to get away sooner. After making all their wounds bleed afresh I could not stay less and at length did violence to myself in forcing myself away from them. Their situation is so peculiarly distressing—and their friendship for me is such that nothing but the irresistible sense of my duty could have torn me away from them in their unexampled situation. I hope and trust the loss of these eight days exactly passed at le Rocheguyon (where this unhappy family has been ever since their catastrophe) will not be of any consequence and indeed it is impossible it can—nothing less than the certainty could have enabled me to have staid less. I inclose you two letters-one from the old lady which she desired me to send to you, without its appearing to have gone through my hands—from which I infer there is something in it respecting me, although I have told her and repeated to her an hundred times that nothing depends on you—and at present probably on no body else, I mean of the kind she wishes. If I were sure there was nothing else in the letter I would not send it. You will recieve it such as it is—the other was sent to me for you from Clerici.
My letters to you since I received yours with the instructions for Madrid on the 28th. of Nov. have been as follows. Nos. 120 to 122. inclusive dated Nov. 30. Dec. 8. and Dec. 18. Private dated Nov. 30. Dec. 18.
I say nothing to you of the affairs of this country because it would  require a great deal to give you an idea of them. You will have received also up to the present date from M. Morris—as I brought with me and gave to M. Fenwick a great number of letters and packets for you. My ideas also are all agog—in the hurry and impatience of being at the end of this long journey from whence I will write to you à tête reposée. Ever your sincere friend & faithful servant

W Short

